TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-08-00371-CV


Ex parte Marc Christopher Harvel




ORIGINAL PROCEEDING FROM COMAL COUNTY




M E M O R A N D U M   O P I N I O N


		Relator Marc Christopher Harvel was held in contempt of court on January 10, 2008,
by the district court of Comal County for failure to make his court-ordered payments of child
support.  Relator filed an attempted petition (application) for writ of habeas corpus with this Court,
contending that he is illegally confined by the Comal County Sheriff and seeking release from
custody.  However, his petition fails to comply with the requirements of Texas Rule of Appellate
Procedure 52.3, which governs the issuance of a writ of habeas corpus.  See Tex. R. App. P. 52.3. (1)
Most significantly, relator's petition provides no proof that relator is being restrained.  See Tex. R.
App. P. 52.3(j)(1)(D).  Relator's petition also lacks other required contents namely, the addresses
of all parties and counsel, a certified or sworn copy of the contempt order, and an affidavit verifying
the truth of all factual allegations.  See Tex. R. App. P. 52.3.

		Because relator's petition fails to comply with rule 52.3, his petition for writ of
habeas corpus is denied without prejudice to filing a proper petition.  See id.


   
						W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices Pemberton and Waldrop
Filed:   July 15, 2008
1.   Relator's petition for writ of habeas corpus appears to be a brief corresponding to
his appeal in In the Interest of M.C.M.H. and C.C.M.H., No. 03-08-00081-CV, __ S.W.3d ___
(Tex. App.--Austin July 15, 2008, no pet. h.).